DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     JASON MICHAEL STARK,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-3564



                        September 1, 2021

Appeal from the Circuit Court for Hillsborough County; Mark R.
Wolfe, Judge.

Howard L. Dimmig, II, Public Defender, and Susan M. Shanahan,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.


     Affirmed.


MORRIS, C.J., and SILBERMAN and LaROSE, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2